10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

{Case 3:20-cr-02530-BAS Document 18 Filed 08/21/20 PagelD.18 Page 1 of 4

ROBERT S. BREWER, JR.

United States Attorney

KEVIN J. LARSEN

Assistant U.S. Attorney

Arizona State Bar No. 019865
United States Attorney’s Office
880 Front Street, Room 6293

San Diego, California 92101-8893
Telephone: (619) 546-6986

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.
Plaintiff, STIPULATION OF FACT AND
JOINT MOTION FOR RELEASE
Vv. OF MATERIAL WITNESS (ES)

AND ORDER THEREON
MARTA DE LA LUZ HERNANDEZ-
DEGUILLEN, (Pre-Indictment

Fast-Track Program)
Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED between plaintiff, UNITED STATES
OF AMERICA, by and through its counsel, Robert S. Brewer, JUr.,
United States Attorney, and Kevin J. Larsen, Assistant United States
Attorney, and defendant MARIA DE LA LUZ HERNANDEZ-DEGUILLEN, by and
through and with the advice and consent of defense counsel, Merle N.
Schneidewind, that:

1. Defendant agrees to execute this stipulation on or before the
first preliminary hearing date and to participate in a full and complete
inquiry by the Court into whether defendant knowingly, intelligently and
voluntarily entered into it.

2. The material witnesses, YARISLEIDY PEREZ-JORGE and SUSANA DEL
PILAR MUNOZ-OCANA, in this case:

a. Are aliens with no lawful right to enter or remain in the
United States;

KJL:am:8/6/2020

 

 

 
10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:20-cr-02530-BAS Document 18 Filed 08/21/20 PagelD.19 Page 2 of 4

b. Entered or attempted to enter the United States illegally
on or about July 28, 2020;

Cc. Were found in a vehicle, driven by defendant near Niland,
California;

d. Were paying others $2,000 to be brought into the United
States illegally and/or transported illegally to their
destination therein; and,

e. May be released and remanded immediately to the
Department of Homeland Security for return to their
country of origin.

3. The vehicle driven by defendant in this case:

a. Was seized as evidence and is held by the Department of
Homeland Security;

4, After the court has ordered the material witnesses released,
pursuant to this stipulation and joint motion, if defendant does not
plead guilty to a violation of 8 U.S.C. § 1324, for any reason, or
thereafter withdraws her guilty plea to that charge, defendant agrees
that in any proceeding, including, but not limited to, motion hearings,
trial, sentencing, appeal or collateral attack, that:

a. The stipulated facts set forth in paragraph 2 above shall
be admitted as substantive evidence;

b. The United States may elicit hearsay testimony from
arresting agents regarding any statements made by the
material witness{es) provided in discovery, and such
testimony shall be admitted as substantive evidence under
Fed. R. Evid. 804(b) (3) as statements against interest
of (an) unavailable witness(es);

Cc. Understanding that under Crawford v. Washington, 124 5S.
Ct. 1354 (2004), “testimonial” hearsay statements are not
admissible against a defendant unless defendant
confronted and cross-examined the witness(es) who made
the “testimonial” hearsay statements, defendant waives
the right to confront and cross-examine the material
witness(es) in this case; and,

5. By signing this stipulation and joint motion, defendant

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

"ete

23
24
25
26
27
28

 

Case 3:20-cr-02530-BAS Document18 Filed 08/21/20 PagelD.20 Page 3 of 4

certifies that defendant has read it (or that it has been read to
defendant in defendant's native language). Defendant certifies further
that defendant has discussed the terms of this stipulation and joint
motion with defense counsel and fully understands its meaning and effect.

Based on the foregoing, the parties jointly move the stipulation
into evidence and for the immediate release and remand of the above-
named material witness(es) to the Department of Homeland Security for
return to their country of origin.

It is STIPULATED AND AGREED this date.

Respectfully submitted,

ROBERT S. BREWER, JR.

   

 

 

 

 

 

 

United S s Attorney
DATED * t
stant U.S. Attorney
P/F ad
S-/5 db ah th |
DATED MERLE { SCHNETDEWIND
Defense Counsel
DATED MARTA DE LA LUZ HERNANDEZ-DEGUILLEN

Defendant

GL dvtused U hig My ketion- wth Ms. Mon incl hu
uk ALG al to he ue hiv halve ‘lay by é sida ast) Med Lowe. E

hu steed Git hie gucolints Cayo T Lidia. tt oa inthipteacl 4 hie,
E~ aLl$e be leeve ie 1s th ther best paste seek be Extn THE

Fepol a tu ;
8 pees WWeadoK

Neck « SH Mb gpl B

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:20-cr-02530-BAS Document18 Filed 08/21/20 PagelD.21 Page 4 of 4

ORDER
Upon joint application and motion of the parties, and for good
cause shown,
THE STIPULATION is admitted into evidence; and
IT IS ORDERED that the above-named material witness(es) be released
and remanded forthwith to the Department of Homeland Security for return
to their country of origin.

SO ORDERED .

 

 

DATED United States Magistrate Judge

 

 
